         Case 1:21-cr-00198-TSC Document 32 Filed 05/10/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                             )
UNITED STATES OF AMERICA,                    )
                                             )
             v.                              )
                                             )
TROY ANTHONY SMOCKS,                         )      Crim No. 21-cr-198 (TSC)
                                             )
             Defendant.                      )
                                             )

                                            ORDER

   Upon consideration of the parties’ filings, the hearing of April 14, 2021, and for the reasons

stated in the accompanying Memorandum Opinion, Defendant’s Amended Motion to Dismiss for

Violation of the Speedy Trial Act (ECF No. 19) is DENIED without prejudice.



Date: May 7, 2021

                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                           Page 1 of 1
